Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 9, 11, 14-16, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 14 and 19, the limitations regarding “a vertical distance” is not well defined, as the distance is defined using a standard which is not specifically referenced and also may change over time. While the claim and specification do note “a gameplay equipment specification of a gameplay regulating organization” it is noted that as the regulations over gameplay equipment specifications can change over time, the limitation of a vertical distance being defined by such a standard is arbitrary and would not be structurally well defined. 
Further regarding the limitation details of “a vertical distance”, there appears to be two contradicting definitions as the claim initially states a vertical distance from the bottom surface of the enclosure to a top surface of the top wall is about equal to a thickness of the toss game board, but then goes on to say the vertical position of the gameplay target relative to a support surface engaging bottom face of the toss game board is also the same as that of the toss game board, however, since the gameplay target is on the top wall of the toss game targeting structure, which is mounted on top of a toss game board, the vertical position of the gameplay target appears that it would be greater than that of a toss game board during regulation gameplay. Therefore, the vertical distance limitations must be clarified
Regarding the “size of the gameplay target is defined by a gameplay equipment specification of a gameplay regulating organization” the same issue as noted above regarding the vertical distance is present. 
Regarding claims 6, 11, 15 and 20, the same issue regarding “an angular pitch” as seen above in claims 5, 14 and 19 would be present. Again the “angular pitch, is being defined  by a regulation that can change over time, and therefore the angular pitch that is defined by this could also change in size and therefore create confusion as to what exactly the size being claimed is. 
Further regarding the limitations of the angular pitch, the limitation is not well defined, as the claim states the angular pitch of the gameplay surface of the top wall is supposed to be the same as the angle pitch of the toss game, however, a standard toss game is angled by default and therefore, if the targeting structure is placed on top, the angular pitch of the top wall would be double that of a toss game during regulation gameplay, as both the surface on which the target structure sits on is angled, as well as the top surface of the top wall. Therefore, if the angular pitch of the target structure top wall is supposed to be similar to a toss game during regulation gameplay, some kind of structural limitation allowing the toss game board to provide a horizontal surface would be needed. 
Regarding claim 9, the limitation ending with “such that a rear edge of the enclosure” appears incomplete and creates confusion as to what is being defined by the claim. The claim appears to state the anti-rotation structure has a relation with a rear edge of the enclosure, but is unclear as to what that is. Appropriate correction is required. 
Regarding claim 16, the limitation has a similar issue as claim 9, regarding the “such that a rear edge of the enclosure”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, 12-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornhole Airmail Boxes in view of Rause (U.S. 20200360783) (Provisional Date 5/13/2019)
Regarding claim 1, Cornhole Airmail Boxes discloses a toss game targeting structure adapted for use with a toss game board, comprising:
an enclosure (Pg. 2, picture of airmail box has top wall and bottom wall) having at least a top wall and a bottom wall wherein a gameplay target (Pg. 2, hole extends through top wall)  extends through the top wall, and 
However, Cornhole Airmail Boxes does not disclose a mounting structure
Rause discloses a mounting structure (Fig. 1E, mounting structure 105) adapted for engagement with a gameplay targeting structure (Fig. 1E, hole 125) of a toss game board (Fig. 1E, board 123), wherein the mounting structure is integral with the bottom wall (Fig. 1E, mounting structure 105 affixed to bottom of 103) and wherein the mounting structure protrudes away (Fig. 1E, mounting structure 105 protrudes away) from a bottom surface of the bottom wall such that an exterior perimeter edge of the mounting structure is defined.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 2, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Cornhole Airmail Boxes does not disclose the mounting structure
Rause discloses the mounting structure has a cross-sectional profile enabling the mounting structure to be engaged within the gameplay targeting structure of the toss game board (Fig. 1E, mounting structure 105 is the same shape as hole 125).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 3, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Cornhole Airmail Boxes does not disclose the mounting structure
Rause discloses the mounting structure has:
 a shape the same as the gameplay targeting structure of the toss game board (Fig. 1E, mounting structure 105 is the same shape as hole 125); 
and a perimeter edge length approximately the same as but not greater than a corresponding interior surface length of the gameplay targeting structure of the toss game board. (Fig. 1E, mounting structure 105  fits within the hole 125, therefore has perimeter edge the same but not greater than gameplay targeting structure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 4, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Cornhole Airmail Boxes does not disclose an anti-rotation structure
Rause discloses an anti-rotation structure (Fig. 2B, bar 107 with post 112) attached to the enclosure, wherein the anti-rotation structure protrudes away from the bottom surface of the bottom wall to define a toss game board engaging surface (Fig. 1B, bar 107 with post 112 protrudes from bottom to define a board game engaging surface) and while does not explicitly disclose wherein the anti- PATENT APPLICATIONPage 17 of 26rotation structure is located between a rearmost edge of the mounting structure and a rear edge of the enclosure, when taken in combination with Cornhole Airmail Boxes, would be a matter of rearrangement of parts (MPEP 2144.04) to provide the anti-rotation structure in a desired location to provide the desired characteristic. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 7, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
However, Cornhole Airmail Boxes does not disclose the mounting structure
Rause discloses a cross-sectional profile enabling the mounting structure to be engaged within the gameplay targeting structure of the toss game board (Fig. 1E, mounting structure 105 is the same shape as hole 125); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 8, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
However, Cornhole Airmail Boxes does not disclose the mounting structure
Rause discloses the mounting structure has:
 a shape the same as the gameplay targeting structure of the toss game board (Fig. 1E, mounting structure 105 is the same shape as hole 125); 
and a perimeter edge length approximately the same as but not greater than a corresponding interior surface length of the gameplay targeting structure of the toss game board. (Fig. 1E, mounting structure 105  fits within the hole 125, therefore has perimeter edge the same but not greater than gameplay targeting structure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 9, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 8.
However, Cornhole Airmail Boxes does not disclose an anti-rotation structure
Rause discloses an anti-rotation structure (Fig. 2B, bar 107 with post 112), wherein the anti-rotation structure protrudes away from the bottom surface of the bottom wall (Fig. 1B, bar 107 with post 112 protrudes from bottom to define a board game engaging surface) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes by attaching the target mounting structure, as taught by Rause to the enclosure of Cornhole Airmail Boxes to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 10, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 9.
However, Cornhole Airmail Boxes does not disclose an anti-rotation structure
Rause discloses the anti-rotation structure has a gameplay board engaging surface (Fig. 1B, bar 107 with post 112 protrudes from bottom to define a board game engaging surface) and while does not explicitly disclose wherein the anti- PATENT APPLICATIONPage 17 of 26rotation structure is located between a rearmost edge of the mounting structure and a rear edge of the enclosure, when taken in combination with Cornhole Airmail Boxes, would be a matter of rearrangement of parts (MPEP 2144.04) to provide the anti-rotation structure in a desired location to provide the desired characteristic. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 12, Cornhole Airmail Boxes discloses An airmail box configured for providing cornholing airmail gameplays, comprising: 
an enclosure having a plurality of walls (Fig. 2, walls define interior space) defining an interior space, wherein a gameplay hole (Fig. 2, hole in top wall) is integral with a top wall of the enclosure; 
However, Cornhole Airmail Boxes does not disclose a mounting structure. 
Rause discloses and a mounting structure ((Fig. 1E, mounting structure 105) adapted for engagement with a gameplay hole (Fig. 1E, hole 125) of a cornhole board integral with a bottom wall of the enclosure, wherein the mounting structure extends downward from a bottom surface of the bottom wall, wherein the mounting structure has a cross- sectional profile enabling the mounting structure to be engaged within the gameplay hole (Fig. 1E, mounting structure 105 same shape as hole 125) of the cornhole board, has a shape the same as the gameplay hole of the cornhole board and has a perimeter edge length approximately the same as but not greater than a corresponding interior surface length of the gameplay hole of the cornhole board (Fig. 1E, mounting structure 105  fits within the hole 125, therefore has perimeter edge the same but not greater than gameplay targeting structure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 13, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 12.
However, Cornhole Airmail Boxes does not disclose an anti-rotation structure
Rause discloses the anti-rotation structure (Fig. 1B, bar 107 with post 112 protrudes from bottom) wherein the anti-rotation structure protrudes away form the bottom surface of the bottom wall to define a cornhole board engaging surface and while does not explicitly disclose wherein the anti- PATENT APPLICATIONPage 17 of 26rotation structure is located between a rearmost edge of the mounting structure and a rear edge of the enclosure, when taken in combination with Cornhole Airmail Boxes, which discloses an enclosure would be a matter of rearrangement of parts (MPEP 2144.04) to provide the anti-rotation structure in a desired location on the bottom wall of the Cornhole Airmail Box enclosure to provide the desired characteristic. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes by attaching the target mounting structure, as taught by Rause to the enclosure of Cornhole Airmail Boxes to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 14, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 12.
Cornhole Airmail Boxes further discloses a top surface of the top wall is generally flat (Pg 2, top surface of airmail box is flat); the gameplay target is a round hole (Pg. 2 hole is round); 
Cornhole Airmail Boxes discloses a gameplay target (Pg. 2, hole) and a vertical distance (Fig. 2, airmail box extends vertically) and while does not explicitly disclose
a size of the gameplay target is defined by a gameplay equipment specification of a gameplay regulating organization; 
and a vertical distance from the bottom surface of the enclosure to a top surface of the top wall at a centerline axis of the gameplay target of the enclosure is truncated by an amount approximately equal to a thickness of the toss game board as defined by the gameplay equipment specification whereby the vertical position of the gameplay target relative to a support surface engaging bottom face of the toss game board is approximately the same as that of the gameplay targeting structure of the toss game board when the toss game board during said regulation-gameplay thereof as defined by the gameplay equipment specification
this would be a matter of change in size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cornhole Airmail Boxes to the desired size as a matter of design choice by change in size. 
Regarding claim 16, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 14.
However, Cornhole Airmail Boxes does not disclose an anti-rotation structure
Rause discloses the anti-rotation structure (Fig. 1B, bar 107 with post 112 protrudes from bottom) wherein the anti-rotation structure protrudes away from the bottom surface of the bottom wall and while does not explicitly disclose wherein the anti- PATENT APPLICATIONPage 17 of 26rotation structure is located between a rearmost edge of the mounting structure and a rear edge of the enclosure, when taken in combination with Cornhole Airmail Boxes, which discloses the enclosure structure, would be a matter of rearrangement of parts (MPEP 2144.04) to provide the anti-rotation structure in a desired location on the enclosure of Cornhole Airmail Box to provide the desired characteristic. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes by attaching the target mounting structure, as taught by Rause to the enclosure of Cornhole Airmail Boxes to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 17, Cornhole Airmail Board discloses providing an airmail box (Pg. 2, airmail box) comprising an enclosure having a plurality of walls (Pg. 2, walls defined interior space) defining an interior space, wherein a gameplay hole of the airmail box is integral with a top wall of the enclosure (Pg. 2, hole is integral with top wall)
However, Cornhole Airmail Box does not disclose A method of providing a target for cornholing airmail gameplays, comprising: laying a cornhole board flat on a support surface with a gameplay surface thereof facing upward, wherein the gameplay surface has a gameplay hole therein, a mounting structure 
Rause discloses a method of providing a target for cornholing airmail gameplays, comprising: laying a cornhole board flat (Fig. 1E, cornhole board 123 on support surface) on a support surface with a gameplay surface thereof facing upward, wherein the gameplay surface has a gameplay hole (Fig., 1E, hole 125) therein, a mounting structure (Fig. 1E, mounting structure 105) adapted for engagement with the gameplay hole of the cornhole board, wherein the mounting structure is integral with a bottom wall of the enclosure and wherein the mounting structure extends downward from a bottom surface of the bottom wall (Fig. 1e, mounting structure 105 extends downward form bottom surface);
and placing the target (Fig. 1E, places target 101 on gameplay surface) on the gameplay surface of the cornhole board with the mounting structure engaged within the gameplay hole thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 18, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 17.
However, Cornhole Airmail Boxes does not disclose an anti-rotation structure
Rause (as combined with Cornhole Airmail Boxes) discloses the anti-rotation structure attached to the enclosure (Fig. 1B, bar 107 with post 112 protrudes from bottom)
he anti-rotation structure protrudes away from the bottom surface of the bottom wall to define a cornhole board engaging surface (Fig. 1B, bar 107 with post 112 protrudes from bottom and engages board)
and placing (Fig. 1E, target is placed on gameplay surface of cornhole board) on the gameplay surface of the cornhole board includes orienting the enclosure to engage the cornhole board engaging surface of the airmail box (as seen in Cornhole Airmail box) with a mating surface of the cornhole board and while does not explicitly disclose wherein the anti- PATENT APPLICATIONPage 17 of 26rotation structure is located between a rearmost edge of the mounting structure and a rear edge of the enclosure, when taken in combination with Cornhole Airmail Boxes, would be a matter of rearrangement of parts (MPEP 2144.04) to provide the anti-rotation structure in a desired location to provide the desired characteristic. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify airmail box target of Cornhole Airmail Boxes with the target mounting structure, as taught by Rause to provide Cornhole Airmail Boxes with the feature of being able to be securely mounted to a toss game board
Regarding claim 19, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 17.
Cornhole Airmail Boxes further discloses a top surface of the top wall is generally flat (Pg 2, top surface of airmail box is flat); the gameplay target is a round hole (Pg. 2 hole is round); 
Cornhole Airmail Boxes discloses a gameplay target (Pg. 2, hole) and a vertical distance (Fig. 2, airmail box extends vertically) and while does not explicitly disclose
a size of the gameplay target is defined by a gameplay equipment specification of a gameplay regulating organization; 
and a vertical distance from the bottom surface of the enclosure to a top surface of the top wall at a centerline axis of the gameplay target of the enclosure is truncated by an amount approximately equal to a thickness of the toss game board as defined by the gameplay equipment specification whereby the vertical position of the gameplay target relative to a support surface engaging bottom face of the toss game board is approximately the same as that of the gameplay targeting structure of the toss game board when the toss game board during said regulation-gameplay thereof as defined by the gameplay equipment specification
this would be a matter of change in size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cornhole Airmail Boxes to the desired size as a matter of design choice by change in size. 

Claim(s) 6, 11, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornhole Airmail Boxes and Rause (U.S. 20200360783) (Provisional Date 5/13/2019) in view of Spady (U.S. 20200406114) (Provisional Date 5/14/2019)
Regarding claim 6, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
Cornhole Airmail Boxes discloses the top surface of the top wall of the enclosure 
However, Cornhole Airmail Boxes does not disclose an angular pitch relative to the bottom wall of the enclosure.
Spady discloses an angular pitch (Fig. 9, tops surface has angular pitch relative to bottom wall) relative to the bottom wall of the enclosure and while Spady does not explicitly disclose the angular pitch is approximately the same as an angular pitch of the gameplay surface of the toss game during said regulation-gameplay thereof whereby the top surface of the enclosure relative to the support surface engaging bottom face of the toss game board is at the regulation-defining angular pitch when the bottom surface of the bottom wall of the enclosure is engaged with the gameplay surface of the toss game board and the support surface engaging bottom face of the toss game board rests on the support surface, this would be a matter of change in pitch angle size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top surface of the target box of Cornhole Airmail Boxes with the angled pitch as disclosed by Spady to modify the top surface of Cornhole Airmail Box to be angled to provide a desired angle to simulate a cornhole board. 
Regarding claim 11, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 6. 
Cornhole Airmail Boxes discloses the top surface of the top wall of the enclosure 
However, Cornhole Airmail Boxes does not disclose an angular pitch relative to the bottom wall of the enclosure.
Spady discloses an angular pitch (Fig. 9, tops surface has angular pitch relative to bottom wall) relative to the bottom wall of the enclosure and while Spady does not explicitly disclose the angular pitch is approximately the same as an angular pitch of the gameplay surface of the toss game during said regulation-gameplay thereof whereby the top surface of the enclosure relative to the support surface engaging bottom face of the toss game board is at the regulation-defining angular pitch when the bottom surface of the bottom wall of the enclosure is engaged with the gameplay surface of the toss game board and the support surface engaging bottom face of the toss game board rests on the support surface, this would be a matter of change in pitch angle size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top surface of the target box of Cornhole Airmail Boxes with the angled pitch as disclosed by Spady to modify the top surface of Cornhole Airmail Box to be angled to provide a desired angle to simulate a cornhole board. 
Regarding claim 15, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 12. 
Cornhole Airmail Boxes discloses the top surface of the top wall of the enclosure 
However, Cornhole Airmail Boxes does not disclose an angular pitch relative to the bottom wall of the enclosure.
Spady discloses an angular pitch (Fig. 9, tops surface has angular pitch relative to bottom wall) relative to the bottom wall of the enclosure and while Spady does not explicitly disclose the angular pitch is approximately the same as an angular pitch of the gameplay surface of the toss game during said regulation-gameplay thereof whereby the top surface of the enclosure relative to the support surface engaging bottom face of the toss game board is at the regulation-defining angular pitch when the bottom surface of the bottom wall of the enclosure is engaged with the gameplay surface of the toss game board and the support surface engaging bottom face of the toss game board rests on the support surface, this would be a matter of change in pitch angle size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top surface of the target box of Cornhole Airmail Boxes with the angled pitch as disclosed by Spady to modify the top surface of Cornhole Airmail Box to be angled to provide a desired angle to simulate a cornhole board. 
Regarding claim 20, Cornhole Airmail Boxes discloses the claimed invention substantially as claimed, as set forth above in claim 17. 
Cornhole Airmail Boxes discloses the top surface of the top wall of the enclosure 
However, Cornhole Airmail Boxes does not disclose an angular pitch relative to the bottom wall of the enclosure.
Spady discloses an angular pitch (Fig. 9, tops surface has angular pitch relative to bottom wall) relative to the bottom wall of the enclosure and while Spady does not explicitly disclose the angular pitch is approximately the same as an angular pitch of the gameplay surface of the toss game during said regulation-gameplay thereof whereby the top surface of the enclosure relative to the support surface engaging bottom face of the toss game board is at the regulation-defining angular pitch when the bottom surface of the bottom wall of the enclosure is engaged with the gameplay surface of the toss game board and the support surface engaging bottom face of the toss game board rests on the support surface, this would be a matter of change in pitch angle size which does not perform differently than the prior art device and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the top surface of the target box of Cornhole Airmail Boxes with the angled pitch as disclosed by Spady to modify the top surface of Cornhole Airmail Box to be angled to provide a desired angle to simulate a cornhole board. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/               Primary Examiner, Art Unit 3711